DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restriction
Claims 1-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/15/2018.
Applicant’s elected with traverse of Group II, claims 16-20, on 10/15/2018.
The requirement has been made FINAL.
Claim Objections
Applicant’s amendments to the claims have overcome the objection(s) previously set forth.
Claim 27 is objected to because of the following informalities:
“liquid cleaving solution or liquid wash solution” should read —a liquid cleaving solution, or a liquid wash solution.— (see claim 27, line 2).
Appropriate correction is required.
Claim Rejections 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding claim 17, the specification does not reasonably provide enablement for where the “controller is configured to determine a Total Volume of Cells and a Total Volume of Microcarriers to be introduced into said separation device based at least on the sensed weight of said source container and to determine the Total Cell Volume % in said suspension, wherein said TCV % is determined by: TCV % = (Total Volume of Cells + Total Volume of Microcarriers)/(Total Volume of Suspension)”.
Case law holds that applicant’s specification must be “commensurately enabling [regardless the scope of the claims]” Ex parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1989) otherwise undue experimentation would be involved in determining how to practice and use applicant’s invention. Although the statute itself does not use the phrase “undue experimentation”, it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation as stated in Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 1986) and in In re Wands, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
Specifically, in In re Wands the Court set forth a non-exhaustive list of factors to be considered in determining whether undue experimentation would be involved in making and/or using the claimed invention. These factors include, but are not limited to: (a) the breadth of the claims; (b) the nature of the invention; (c) the state of the prior art; (d) the level of one of ordinary skill; (e) the level of predictability in the art; (f) the amount of direction provided by the inventor; (g) the existence of working examples; and (h) the quantity of experimentation needed to make or use the invention based on the content of the disclosure.
Breadth of the claims – The claim 17 directed to a controller that can calculate the “Total Cell Volume” in a suspension. However, there is no example as to how it is calculated in the specification. The specification merely states that the controller is configured and/or programed to calculate a different value, the Total Cell Volume of the solution (see ¶ [00045]-[00046]), but no method or steps of calculating either the “Total Cell Volume”, “Total Volume of Cell” and/or the “Total Volume of Microcarriers” are disclosed. The claims are not limited to a particular, known method of calculating the “Total Cell Volume”, but to as presented would include all methods known and yet to be discovered for calculating the “Total Cell Volume”.
The nature of the invention – The invention is directed at the separation of biological cells from a culture medium via membrane separations.
The state of the prior art – The prior art teaches how to measure the weight of biological fluids and the volume of the biological fluid. The prior art does not teach how to measure the volume of individual components in the biological fluid.
The level of one of ordinary skill – A person having ordinary skill in the art is a Biochemist or Chemical engineer having a Bachelor’s degree. 
The level of predictability in the art – The measurement of individual components in a fluid is not predictable in complex mixtures such as the bioreactor effluent which is the preferred biological fluid disclosed by the current invention. 
Amount of direction provided by the inventor – The amount of direction provided does not make it clear how to make or use the invention. There is no working example present in the specification as to how the “Total Cell Volume” is calculated. While unclear if the formula for the “Total Cell Volume” (see specification ¶ [00045]) disclosed is the same as the formula for the “Total Cell Volume”; there is no direction as how the “Total Volume of the cells”, and/or the “Total Volume of the Microcarriers” is measured by the inventor.
The existence of working examples – There are no working examples as to the calculation of the “Total Cell Volume” provided in the specification. The applicant discloses a formula for a “Total Cell Volume %”. However, it is unclear if the “Total cell Volume %” and the “Total Cell Volume” are intended to be the same calculation. There is no indication in the specification as to what the input parameters of the “Total Cell Volume” are. There is no indication in the specification or the claims as to how any parameters associated with the “Total Cell Volume” would be measured or structural limitations which would be able to measure them.
Quantity of experimentation –  Many experiments will be necessary to determine how the “Total Cell Volume”, the “Total Volume of Cells” and the “Total Volume of Microcarriers” is measured.  Determining the “Total Volume of Cells” and the  “Total Volume of Microcarriers” require other measurements beyond the weights of the containers. There is no enablement in the current specification that teaches how the “Total Volume of Cells” and the  “Total Volume of Microcarriers” would be measured. To overly simplify and provide a didactic example; the Examiner compares the current lack of enablement to the well-known and analogous problem of the “county-fair-jelly-bean-jar”.  While the Total Volume of the suspension (the jar volume) and the Weight of the Suspension (the weight of the jelly beans inside the jar) are easily measured and calculated; Applicant has not enabled a person having ordinary skill in the art as to how the Total Volumen of the Cell (the volume of green jelly beans) and the Total Volume of Microcarriers (the volume of brown jelly beans) are measured or calculated.  Therefore, measuring or calculating the Total Volume of the individual components in the mixture would require an undue quantity of experimentation, because of the size of the cells and microcarriers in the suspension. It is not clear in the one working example or specification how the “Total Volume of Cells” and the  “Total Volume of Microcarriers” are measured or calculated.
In light of the above factors, it is concluded that undue experimentation would be involved to make and use the invention as presently claimed.
Therefore, the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make/use/make and use the invention commensurate in scope with these claims.
Notes: For examination, the “Total Volume” has been interpreted as determination of a volume concentration of the solids.  This rejection may be overcome should the applicant present objective evidence that the measurement of “Total Cell volume” and “Total Volume of Microcarriers” is a routine and conventional in the art at the time of invention; for example, a printed publication teaching how the volumetric concentrations of individual components of the biological fluid are measured and/or calculated. 
Claim Rejections 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 16-17, 19-25, and 27-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim(s) 16 recite(s) the limitation “d) said controller is further configured to activate said one or more pumps and effect pumping of said suspension of biological cells and microcarriers to said separation device after a period of time selected to allow for cleaving of said biological cells from said microcarriers”.
The relationship between the “pumping or said suspension of biological cells and microcarriers” and the “period of time” is based on relationship “to allow for cleaving of said biological cells from said microcarriers”. However, there is no disclosed or claimed ranges or interactions which would inform a person having ordinary skill in the art as to what time period is claimed by the inventor. As such, the claim limitation of “a period of time” is a variable object which renders the claim indefinite.
Therefore, a person of ordinary skill in the art would not be able to particularly point out and distinctly define the metes and bounds of the subject matter of the claim. As such, the claim is indefinite for failing to distinctly claim the invention.
Further, the claim is rendered indefinite, as the claim scope is dependent on a variable object. The claim requires the exercise of subjective judgment without restriction. MPEP 2173.05(b).II.
Claim(s) 17 recite(s) the limitation “controller is configured to determine a Total Volume of Cells and a Total Volume of Microcarriers to be introduced into said separation device based at least on the sensed weight of said source container and to determine the Total Cell Volume (TCV) % in said suspension”.
This limitation is unclear. Applicant has failed to define how the controller is configured to determine a Total Volume of Cells, a Total Volume of Microcarriers, and/or a Total Cell Volume (TCV) % in said suspension. How are the “Total Volume of Cells”, “Total Volume of Microcarriers”, and the “Total Volume of Suspension” determined? Consequently, a person of ordinary skill in the art would not be able to particularly point out and distinctly define the metes and bounds of the subject matter of the claim. Therefore, the claim is indefinite for failing to distinctly claim the invention.
Claim(s) 17 recite(s) the computer-implemented Means-Plus-Function limitation “controller is configured to determine a Total Volume of Cells and a Total Volume of Microcarriers to be introduced into said separation device based at least on the sensed weight of said source container and to determine the Total Cell Volume (TCV) % in said suspension”.
It has been determined that the specification must explicitly disclose the algorithm for performing the claimed function, and simply reciting the claimed function in the specification will not be a sufficient disclosure for an algorithm which, by definition, must contain a sequence of steps. Merely from the claimed limitation it remains unclear how the controller determines the “Total Volume of Cells”, the “Total Volume of Microcarriers”, or “the Total Volume of Suspension”; in order to then determine the “Total Cell Volume (TCV)%”. Merely from the claimed limitation it remains unclear how the controller determines the volume of the biological cells in the suspension or the volume of the microcarrier in the suspension based on the sensed weight of the container of biological cells.
Mere reference to a general-purpose computer with appropriate programming without providing an explanation of the appropriate programming, or simply reciting “software” without providing detail about the means to accomplish a specific software function, is not an adequate disclosure of the corresponding structure to satisfy the requirements of 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. In addition, merely referencing a specialized computer (e.g., a “controller”), some undefined component of a computer system (e.g., “access control manager”), “logic,” “code,” or elements that are essentially a black box designed to perform the recited function, will not be sufficient because there must be some explanation of how the computer or the computer component performs the claimed function.
As such, the claim is indefinite for failing to distinctly claim the invention. MPEP 2181.II.B
Claim 25 recite the limitation “a selected volume of a liquid” in corresponding line 2-3.
There is insufficient antecedent basis for this limitation in the claim. It is unclear what the limitation refers to. There is not prior claim limitation to a liquid nor is the liquid actively claimed. There is no indication in the claims as to what the applicant considers to be the subject matter of the claimed invention. As such, the claim is indefinite for failing to distinctly claim the invention.
Claim(s) 25 recite(s) the limitation “a selected volume of a liquid” in corresponding lines 2-4.
The term is not defined by the claim, the specification does not provide some standard for measuring the scope of the term, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Some objective standard must be provided in order to allow the public to determine the scope of the claim and what is meant by the term “a selected volume of a liquid” which can have varied meaning. The applicant has not defined a range of volumes with sufficient clarity to show that the applicant practiced the claimed invention.
Therefore, the claim requires the exercise of subjective judgment without restriction. Thus, the claim is rendered indefinite as the claim scope is depend solely on the unrestrained, subjective opinion of a particular individual purported to be practicing the invention. MPEP 2173.05(b).IV.
Claim 27 recites the limitation “liquid cleaving solution” in line 2.
There is insufficient antecedent basis for this limitation in the claim. It is unclear if the limitation refers to the “cleaving solution” of claim 16, limitation “d)”; or another “cleaving solution”. As such, the claim is indefinite for failing to distinctly claim the invention.
Note: For examination against the prior art; based on the on the broadest reasonable interpretation and the disclosed specification, the limitation of the “liquid cleaving solution” in line 2 has been interpreted as the “cleaving solution” of claim 16, limitation “d)”.
Note: Applicant could overcome this rejection by amending claim 27 to recite “the cleaving solution” or “a second cleaving solution”.
For at least these reasons above claim(s) and its/their dependent claim(s) are included in this rejection.
Response to Amendment
Applicant’s amendments to the claims have overcome some of the rejections under 35 USC § 112(b) and 112(a) previously set forth.
New rejections under 35 U.S.C. § 112(a) and 112(b) are presented as necessitated by the most recent amendment.
Response to Arguments
Applicant’s arguments, see pages 9-10, with respect to the rejection(s) of claim(s) under 35 USC § 112(b) & 112(a) have been fully considered, but they are not persuasive.
Regarding applicant’s argument against the rejection of claim 16 under 35 USC § 112(b), because the “‘period of time’ and the ‘cleaving of said biological cells from said microcarriers’ to be such that the period of time is selected to allow for the cleaving to occur.”, see page 11; the claim language reads “controller is configured to activate said one or more pumps and effect the pumping of suspension to said separation device after a period of time selected to allow for cleaving of said biological cells from said microcarriers”. The relationship between the “pumping or said suspension of biological cells and microcarriers” and the “period of time” is based on relationship “to allow for cleaving of said biological cells from said microcarriers”. However, there is no disclosed or claimed ranges or interactions which would inform a person having ordinary skill in the art as to what time period is claimed by the inventor. As such, the claim limitation of “a period of time” is a variable object which renders the claim indefinite.
Therefore, a person of ordinary skill in the art would not be able to particularly point out and distinctly define the metes and bounds of the subject matter of the claim. As such, the claim is indefinite for failing to distinctly claim the invention.
Further, the claim is rendered indefinite, as the claim scope is dependent on a variable object. The claim requires the exercise of subjective judgment without restriction. MPEP 2173.05(b).II.
delivered is part of the claimed subject matter of the invention. However, the volume of liquid is not defined in the specification or claims. Consequently, a person of ordinary skill in the art would not be able to particularly point out and distinctly define the metes and bounds of the subject matter of the claim. Therefore, the claim is indefinite for failing to distinctly claim the invention.
Regarding claim 17; the scales and sensors as disclosed measure the weight, pressure, air content of the fluids in the apparatus (see ¶ [00030]). However, the written description does not teach or suggest how to measure the “Total Volume of Cells” and/or “Total Volume of the Microcarriers”. Applicant has not provided sufficient description in the disclosure or the claims as to how the apparatus would perform the claimed functional limitation. It is insufficient to identify a “black box” in the description. Particularly, there is no indication as to how the particularly small volumes of the cells and the microcarriers would be determined. The most recent amendment while including the “sensed weight” as a factor in the determination of the “Total Volume of Cells” and “Total Volume of Microcarriers” does not enable a person having ordinary skill in the art to calculate said values from the sensed weight.
There is no objective evidence on the record that determining the “Total Volume of Cells”, “Total Volume of Microcarriers”, and the “Total Cell Volume” from a sensed weight is known and understood by a person having ordinary skill in the art without undue experimentation. As such, the rejection of claim 17 under 35 USC § 112(a) is maintained.
In light of the most recent the disclosure at ¶ [0039]; the invention would be enabled if the calculation was directed a “% Total Cell Mass” with the use of the newly included scales, however, the claim limitations are directed at Total volume Cells %. Applicant has not provided any objective evidence that such a calculation would have been well known in the art. The description of the parameters “selected by the user” fails to disclose what said parameters are and/or are used for. As such, the disclosure is not enabling for the calculation for the %TCV.
Applicant incorrectly argues that the term “controller is configured to determine a Total Volume of Cells and a Total Volume of Microcarriers to be introduced into said separation device based at least on the sensed weight of said source container and to determine the Total Cell Volume (TCV) % in said suspension” is sufficiently defined. There is no description in the claims or in the specification as to how this function is achieved. Applicant’s admission that it would have been known to do so lacks objective evidence. It is noted that a teaching reference as to how a person having ordinary skill in the art would determine the missing parameters relating to the %TCV would have been know before the priority date of the present invention would overcome the current rejections.
Regarding applicant’s argument against the rejection of claim 25 under 35 USC § 112(b), because the “claim is not directed to the volume of liquid”, see page 12; the claim language reads “controller is configured to activate said one or more pumps and effect the delivery of a selected volume of a liquid”. As such, the volume of liquid delivered is part of the claimed subject matter of the invention. However, the volume of liquid is not defined in the specification or claims. Consequently, a person of ordinary skill in the art would not be able to particularly point out and distinctly define the metes and bounds of the subject matter of the claim. Therefore, the claim is indefinite for failing to distinctly claim the invention.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL OLIVERA whose telephone number is (571)270-0391. The examiner can normally be reached M-F: 9:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali P. Slawski can be reached on (571) 270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANGEL OLIVERA
Examiner
Art Unit 1773

/A.O./Examiner, Art Unit 1773 

/Magali P Slawski/Supervisory Patent Examiner, Art Unit 1773